DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 4 – 13, 16 – 19, 21 – 25, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (2019/0229131).
With regard to claim 1, Chung et al. disclose a display device (for example, fig. 14) comprising:
a substrate (100) comprising a pixel area (referred to as “A” by examiner’s annotation shown in fig. 14 below) and a transmission area (referred to as “B” by examiner’s annotation shown in fig. 14 below; wherein the area B of the substrate 100 made of glass material functioning as a transmission area wherein the glass material is one of transparent materials; or the area B of the substrate 100 made of metal material functioning as a heat transmission material; for example, column 9, lines 39, 40 );
a pixel circuit disposed in the pixel area (A) and comprising:
a first thin-film transistor (200) included in a first multi-layer film (referred to as “M1” by examiner’s annotation shown in fig. 14 below); and
a second thin-film transistor (300) included in a second multi-layer film (referred to as “M2” by examiner’s annotation shown in fig. 14 below) on the first multi-layer film (M1), the 
a display element (600) disposed on the second multi-layer film (M2) and comprising:
a pixel electrode (an electrode 601 functioning as a pixel electrode. Although the applicant uses terms different to those of Chung et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) electrically connected to the second thin-film transistor (300) via a contact hole (CH8) defined in the second multi-layer film (M2);
an opposite electrode (603) facing the pixel electrode (601); and
an intermediate layer (602) between the pixel electrode (601) and the opposite electrode (603).

    PNG
    media_image1.png
    702
    880
    media_image1.png
    Greyscale



With regard to claim 4, Chung et al. disclose the first thin-film transistor (200) comprises: a first semiconductor layer (201); a first gate electrode (202A as indicated in fig. 14 above) that overlaps the first semiconductor layer (201); and a first conductive layer (a material, filling the contact hole CH6, functioning as the first conductive layer) electrically connected to the first semiconductor layer (201), and the first multi-layer film (M1) further comprises: an insulating layer (104) disposed on (on or on the sidewall) the first conductive layer (a material, filling the contact hole CH6, functioning as the first conductive layer) to cover (cover sidewall) 

With regard to claim 5, Chung et al. disclose the first thin-film transistor (200) and the second thin-film transistor (300) are electrically connected to each other via a contact hole (CH7) defined in the insulating layer (104).
With regard to claim 6, Chung et al. disclose the pixel circuit further comprises a storage capacitor (a capacitor includes electrodes 400, 202B) including an upper electrode (400) and a lower electrode (202B as indicated in fig. 14 above) that overlap each other, and the lower electrode (202B) and the first gate electrode (202A) comprises a same material.
With regard to claim 7, Chung et al. disclose the upper electrode (400) is between the first gate electrode (202A) and the first conductive layer (a material, filling the contact hole CH6, functioning as the first conductive layer)).
With regard to claim 8, Chung et al. disclose the lower electrode (202B) overlaps the first semiconductor layer (201).
With regard to claim 9, Chung et al. disclose the second thin-film transistor (300) comprises: a second semiconductor layer (301) disposed on (on sidewall) the first conductive layer (the material, filling the contact hole CH6, functioning as the first conductive layer); a second gate electrode (302) that overlaps the second semiconductor layer (301); and a second conductive layer (502) electrically connected to the second semiconductor layer (301).
With regard to claim 10, Chung et al. disclose the first semiconductor layer (201) comprises polycrystalline silicon (a crystalline silicon inherently includes polycrystalline silicon; 
With regard to claim 11, Chung et al. disclose the first gate electrode (202A) and the second gate electrode (302) comprise a same material (Aluminum; for example see column 10, line 4; and column 12, line 40 - 41).
With regard to claim 4, 9, 12, Chung et al. disclose the first thin-film transistor (200) comprises: a first semiconductor layer (201); a first gate electrode (202A as indicated in fig. 14 above) that overlaps the first semiconductor layer (201); and a first conductive layer (203) electrically connected to the first semiconductor layer (201), and the first multi-layer film (M1) further comprises: an insulating layer (104) disposed on the first conductive layer (203) to cover the first conductive layer (203); the second thin-film transistor (300) comprises: a second semiconductor layer (301) disposed on the first conductive layer (203); a second gate electrode (302) that overlaps the second semiconductor layer (301); and a second conductive layer (901) electrically connected (via layers 201, 204) to the second semiconductor layer (301); wherein at least part of the first conductive layer (203) and at least part of the second conductive layer (901) overlap each other.
With regard to claim 4, 9, 13, Chung et al. disclose the first thin-film transistor (200) comprises: a first semiconductor layer (201); a first gate electrode (202A as indicated in fig. 14 above) that overlaps the first semiconductor layer (201); and a first conductive layer (203) electrically connected to the first semiconductor layer (201), and the first multi-layer film (M1) further comprises: an insulating layer (104) disposed on the first conductive layer (203) to cover the first conductive layer (203); the second thin-film transistor (300) comprises: a second semiconductor layer (301) disposed on the first conductive layer (203); a second gate electrode 
With regard to claims 16, 17, Chung et al. disclose the first thin-film transistor 200 functioning as the driving thin-film transistor and the second thin-film transistor 300 functioning as the emission control thin-film transistor. (Although the applicant uses terms different to those of Chung et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.)
With regard to claim 18, Chung et al. disclose the first multi-layer film (M1) further comprises a third thin-film transistor (700), and the third thin-film transistor (700) functioning as a switching thin-film transistor.
With regard to claim 19, Chung et al. disclose the second multi-layer film (M2) further inherently comprises a fourth thin-film transistor, and the fourth thin-film transistor functioning as an initialization thin-film transistor. (the display unit includes a plurality of pixels PX arranged in a first direction and a second direction. Therefore, the second multi-layer film (M2) inherently comprises a fourth thin-film transistor, and the fourth thin-film transistor functioning as an initialization thin-film transistor).


claim 21, Chung et al. disclose a display device (for example, fig. 14) comprising: 
a substrate (100) comprising: a pixel area (referred to as “A” by examiner’s annotation shown in fig. 14 below) including a pixel circuit (200, 300) and a display element (600) electrically connected to the pixel circuit (200, 300); and a transmission area (referred to as “B” by examiner’s annotation shown in fig. 14 below; wherein the area B of the substrate 100 made of glass material functioning as a transmission area wherein the glass material is one of transparent materials; or the area B of the substrate 100 made of metal material functioning as a heat transmission material; for example, column 9, lines 39, 40 );
 a first active pattern (201) disposed in the pixel area (A); 
a first gate pattern (202) disposed on the first active pattern (201); 
a first conductive pattern (400) disposed on the first gate pattern (202); 
a second active pattern (301) disposed on the first conductive pattern (400);
 a second gate pattern (302) disposed on the second active pattern (301); 
a second conductive pattern (802) disposed on the second gate pattern (302); and 
a pixel electrode (an electrode 601 functioning as a pixel electrode. Although the applicant uses terms different to those of Chung et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) disposed on the second conductive pattern (802), 


    PNG
    media_image2.png
    694
    887
    media_image2.png
    Greyscale




claim 22, Chung et al. disclose the first active pattern (201) and the second active pattern (301) are electrically connected to each other via a bridge pattern (referred to as “802A” by examiner’s annotation shown in fig. 14 above) between the first active pattern (201) and the second active pattern (301).
With regard to claim 23, Chung et al. disclose the first active pattern (201) and the second active pattern (301) are electrically connected to each other via a contact hole (CH8) defined in an insulating layer (104) between the first active pattern (201) and the second active pattern (301).
With regard to claim 24, Chung et al. disclose the first active pattern (201) comprises polycrystalline silicon (a crystalline silicon inherently includes polycrystalline silicon; for example, column 9, lines 53 – 56), and the second active pattern (301) comprises an oxide semiconductor material (for example, column 12, lines 7 – 16).

With regard to claim 25, Chung et al. disclose the pixel circuit comprises a storage capacitor (a capacitor includes electrode 202, 400) including a lower electrode (202) and an upper electrode (400), the first gate pattern (202) is used as the lower electrode, and at least part of a third conductive pattern (204) between the first gate pattern and the first conductive pattern (400) is used as the upper electrode.

With regard to claim 27, Chung et al. disclose the first gate pattern (202) and the second gate pattern (302) comprise a same material (Aluminum; for example see column 10, line 4; and column 12, line 40 - 41).
claims 21, 28, Chung et al. disclose a display device (for example, fig. 14) comprising: 
a substrate (100) comprising: a pixel area (referred to as “A” by examiner’s annotation shown in fig. 14 below) including a pixel circuit (200, 300) and a display element (600) electrically connected to the pixel circuit (200, 300); and a transmission area (referred to as “B” by examiner’s annotation shown in fig. 14 below; wherein the area B of the substrate 100 made of glass material functioning as a transmission area wherein the glass material is one of transparent materials; or the area B of the substrate 100 made of metal material functioning as a heat transmission material; for example, column 9, lines 39, 40 );
 a first active pattern (201) disposed in the pixel area (A); 
a first gate pattern (202) disposed on the first active pattern (201); 
a first conductive pattern (203) disposed on the first gate pattern (202); 
a second active pattern (301) disposed on the first conductive pattern (203);
 a second gate pattern (302) disposed on the second active pattern (301); 
a second conductive pattern (501) disposed on (disposed on the bottom) the second gate pattern (302); and 
a pixel electrode (an electrode 601 functioning as a pixel electrode. Although the applicant uses terms different to those of Chung et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) disposed on the second conductive pattern (802), 

the first conductive layer (203) and the second conductive layer (501) comprise a same material (for example, Al material; see column 10, lines 35 – 37; column 20, lines 7 – 9).

    PNG
    media_image2.png
    694
    887
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0229131) in view of Park (9,577,013).
With regard to claim 2, Chung et al. do not clearly disclose the first multi-layer film and the second multi-layer film extend into the transmission area, the first multi-layer film includes a first transmission opening in the transmission area, and the second multi-layer film includes a second transmission opening in the transmission area.
However, Park discloses the first multi-layer film (portions of layers 215 functioning as the first multi-layer film) and the second multi-layer film (portions of layer 218 functioning as the second multi-layer film) extend into the transmission area (32), the first multi-layer film (215) includes a first transmission opening (referred to as “O1” by examiner’s annotation shown in fig. 14 below) in the transmission area (32), and the second multi-layer film (218) includes a second transmission opening (referred to as “O2” by examiner’s annotation shown in fig. 14 below) in the transmission area (32).

    PNG
    media_image3.png
    513
    938
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Chung et al.’s device to have the first multi-layer film and the second multi-layer film extend into the transmission area, the first multi-layer film includes a first transmission opening in the transmission area, and the second multi-layer film includes a second transmission opening in the transmission area as taught by Park in order to increase the external light transmittance for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 3, Park discloses a light-transmitting filling layer (320) disposed in the first transmission opening (O1) and the second transmission opening (O2).
5.	Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2019/0229131) in view of Shih (7,599,014).
With regard to claims 14, 15, Chung et al. do not clearly disclose the pixel circuit further comprises a scan line that extends in a first direction, and the scan line and the first gate electrode comprise a same material wherein the pixel circuit further comprises a data line that 
However, Shih discloses the pixel circuit further comprises a scan line (330) that extends in a first direction, and the scan line (330) and the first gate electrode (322) comprise a same material; wherein the pixel circuit further comprises a data line (342) that extends in a second direction crossing the first direction, and the data line (342) and the first conductive layer (referred to as “342A” by examiner’s annotation shown in fig. 5B below) comprise a same material.


    PNG
    media_image4.png
    613
    564
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Chung et al.’s device to have a scan line that extends in a first direction, and the scan line and the first gate electrode comprise a same material wherein the pixel circuit further comprises a data line that extends in a second direction crossing the first .
Allowable Subject Matter
6.	Claims 20, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 20, 26 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the first multi-layer film comprises a scan line and an emission control line that extend in the first direction, and the second multi-layer film comprises a previous scan line and an initialization voltage line that extend in the first direction, and the scan line, the emission control line, the previous scan line, and the initialization voltage line bypass the transmission area as recited in claim 20, a scan line and a first emission control line that are disposed on a same layer as the first gate pattern and extend in first direction; and a previous scan line and a second emission control line that are disposed on a same layer as the second gate pattern and extend in the first direction as recited in claim 26.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826